     Case 2:19-cv-00135-TLN-CKD Document 31 Filed 12/22/20 Page 1 of 4


 1   SALISBURY LEGAL CORP.
     Lawrence J. Salisbury (SBN179748)
 2   656 5th Ave., Suite R
     San Diego, California 92101
 3
     Telephone: (619) 241-2760
 4
     LAW OFFICES OF MARK A. REDMOND, PC
 5   Mark A. Redmond, Esq. (SBN 161520)
     555 University Ave. Suite 154
 6   Sacramento, California 95825
     Telephone: (916) 444-8240
 7

 8   Attorneys for Plaintiff, TERRY STRANGE, and all others similarly situated

 9   KUTAK ROCK LLP
     Rebecca L. Wilson
10   5 Park Plaza, Suite 1500
     Irvine, California 92614-8595
11
     Telephone: (949) 417-0999
12
     Attorneys for Defendant, MDR GROUP LLC
13

14
                                 UNITED STATES DISTRICT COURT
15
                                EASTERN DISTRICT OF CALIFORNIA
16
                                      SACRAMENTO DIVISION
17

18
     TERRY STRANGE, an individual, on behalf        Case No.: 2:19-cv-00135-TLN-CKD
19   of all others similarly situated,
                                                    Assigned for All Purposes to:
20
                   Plaintiff,                       Hon. Judge Troy L. Nunley
21          vs.                                     Courtroom 2, 15th Floor

22   MDR GROUP, LLC d/b/a #250-America’s            STIPULATION TO REMAND CLASS
     Mobile Speed Dial, erroneously sued as         ACTION; ORDER THEREON
23   Mobile Direct Response, and Does 1-100,
24   inclusive,
                   Defendant.
25

26

27

28
                        STIPULATION TO REMAND CLASS ACTION; ORDER THEREON

                                                                    CASE NO.: 2:19-CV-00135-TLN-CKD
     Case 2:19-cv-00135-TLN-CKD Document 31 Filed 12/22/20 Page 2 of 4


 1          Plaintiff Terry Strange (“Plaintiff” or “Strange” or “Class Representative”), individually and

 2   on behalf of all others similarly situated (the “Settlement Class”), and Defendant MDR Group LLC

 3   d/b/a #250-America’s Mobile Speed Dial (“Defendant” or “MDR”) (collectively with Plaintiff, the

 4   “Parties”) stipulate with reference to the following facts:

 5          1.      On November 29, 2018, Plaintiff filed a putative class action in Superior Court of

 6   California, County of Sacramento, Case No. 30-2018-00245494, on behalf of himself and all others

 7   similarly-situated in California who called MDR and who had those calls monitored and recorded

 8   by or on behalf of MDR without having been first informed or without having first consented to

 9   recordation of such call.
10          2.      The Complaint stated a cause of action pursuant to California Penal Code section
11   632.7 and a count of Invasion of Privacy.
12          3.      On or about January 22, 2019, Defendant removed the Class Action to federal court
13   pursuant 28 U.S.C. § 1332(d). The case was assigned to this Court, Case No. 2:19-cv-00135-TLN-
14   CKD.
15          4.      After mediation with the Hon. Edward Infante (Ret.), the Parties reached a
16   settlement on November 23, 2020 providing for a non-reversionary, all cash settlement to the
17   putative class of Nine Hundred Seventy-Five Thousand U.S. Dollars ($975,000). The Parties have
18   further agreed that the settlement is more appropriately resolved in the Superior Court of California,
19   County of Sacramento.
20          WHEREFORE, the Parties hereby stipulate that good cause exists to remand this Class
21   Action back to state court, Superior Court of California, County of Sacramento, Case No. 30-2018-
22   00245494, for settlement purposes only. This stipulation is without prejudice to the rights, claims,
23   defenses and arguments of all parties.
24

25   Dated: December 21, 2020                      KUTAK ROCK LLP
26
                                                   /s/ Rebecca Wilson
27                                                 Rebecca Wilson, Esq.
                                                   Attorneys for Defendant MDR Group LLC
28                                               1
                         STIPULATION TO REMAND CLASS ACTION; ORDER THEREON

                                                                         CASE NO.: 2:19-CV-00135-TLN-CKD
     Case 2:19-cv-00135-TLN-CKD Document 31 Filed 12/22/20 Page 3 of 4


 1
     Dated: December 21, 2020             SALISBURY LEGAL CORP.
 2

 3
                                           /s/ Lawrence J. Salisbury
 4                                        Lawrence J. Salisbury, Esq.
                                          Attorney for Plaintiff Terry Strange
 5

 6
                                          LAW OFFICES OF MARK A REDMOND, PC
 7

 8
     Dated: December 21, 2020              /s/ Mark A. Redmond
 9                                        Mark A. Redmond, Esq.
                                          Attorney for Plaintiff Terry Strange
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            2
                      STIPULATION TO REMAND CLASS ACTION; ORDER THEREON

                                                                CASE NO.: 2:19-CV-00135-TLN-CKD
     Case 2:19-cv-00135-TLN-CKD Document 31 Filed 12/22/20 Page 4 of 4


 1                                               ORDER

 2          On December 21, 2020, the Parties to the above-referenced Class Action filed a Stipulation

 3   to Remand Class Action. The Court having reviewed the stipulation and good cause appearing,

 4   orders as follows:

 5          1. The Parties’ stipulation is approved;

 6          2. Eastern District of California Case No. 2:19-cv-00135-TLN-CKD is hereby remanded to

 7              the Superior Court of California, County of Sacramento, Case No. 30-2018-00245494.

 8

 9   IT IS SO ORDERED.
10          December 22, 2020
     Dated: _______________                      ___________________________________
11                                               HON. TROY L. NUNLEY, JUDGE
                                                 UNITED STATES DISTRICT COURT
12                                               EASTERN DISTRICT OF CALIFONIA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                3
                          STIPULATION TO REMAND CLASS ACTION; ORDER THEREON

                                                                     CASE NO.: 2:19-CV-00135-TLN-CKD
